UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1074


DAVID A. STEBBINS,

                Plaintiff - Appellant,

          v.

EDUCAP, INC.,

                Defendant – Appellee,

          and

MORGAN DOUGHTY; NICHOLAS HOOD; RICHARD HOOD; HOOD & STACY,
P.A.,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00961-CMH-TCB)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Stebbins, Appellant Pro Se.      Diana Margeaux Thomas,
WILLIAMS MULLEN, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David     A.   Stebbins     appeals     the    district      court’s     order

granting EduCap, Inc.’s summary judgment motion on his claims

under the Americans with Disabilities Act, 42 U.S.C. § 12203

(2012), and for malicious prosecution under Arkansas law.                          We

have     reviewed     the     record   and     find    no     reversible       error.

Accordingly, we affirm the district court’s order.                        Stebbins v.

EduCap,    Inc.,      No.    1:14-cv-00961-CMH-TCB          (E.D.   Va.     Dec.   23,

2014).     We dispense with oral argument because the facts and

legal    contentions        are   adequately   presented       in   the     materials

before    this    court     and   argument   would    not    aid    the    decisional

process.

                                                                             AFFIRMED




                                         2